As filed with the Securities and Exchange Commission on August 5, 2005. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CLINICAL DATA, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 3826 (Primary Standard Industrial Classification Number) One Gateway Center, Suite 411 Newton, MA 02458 (617) 527-9933 (Address, including zip code, and telephone number, including area code, of Registrants principal executive offices) 04-2573920 (I.R.S. Employer Identification No.) Israel M. Stein, M.D. President and Chief Executive Officer Clinical Data, Inc.
